United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Castle, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2054
Issued: January 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 1, 2007 appellant filed a timely appeal from the July 6, 2007 merit decision of
the Office of Workers’ Compensation Programs, which found an overpayment. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of her case.
ISSUE
The issue is whether the Office properly denied waiver of a $1,180.17 overpayment.
FACTUAL HISTORY
On February 6, 2006 appellant, then a 56-year-old clerk, sustained an injury in the
performance of duty, which she attributed to heavy lifting and stretching. She felt a sharp,
stabbing pain in her left low back. The Office accepted appellant’s claim for lumbar sprain.
Appellant returned to work for four hours a day and received compensation for partial disability.
The Office mistakenly paid appellant compensation for total disability from March 6 to
30, 2007. On May 17, 2007 the Office made a preliminary determination that appellant received
an overpayment of $1,180.17 because she received compensation for total disability but was

entitled to compensation for only four hours per day. The Office found that she was without
fault in creating this overpayment. The Office asked appellant to submit a check for the full
amount if she agreed she was overpaid this amount but, if she was currently unable to pay the
full amount, the Office asked her to complete and submit an enclosed overpayment recovery
questionnaire so that it could determine a fair repayment method. The Office informed
appellant:
“In order for [the Office] to consider the question of waiver or to determine a
reasonable method for collection, you must complete and submit the enclosed
Form OWCP-20. Attach supporting documents to Form OWCP-20, including
copies of income tax returns, bank account statements, bills and canceled checks,
pay slips, and any other records which support the income and expenses listed.
Under 20 C.F.R. § 10.438, failure to submit the requested information within 30
days will result in the denial of waiver, and no further request for waiver shall be
considered until the requested information is furnished.”
In a decision dated July 6, 2007, the Office finalized its preliminary determination. The
Office noted that it had received no response from appellant since the preliminary determination:
“Therefore, there is no information in the file to establish whether recovery of the debt would
defeat the purpose of the [Federal Employees’ Compensation Act] or be against equity and good
conscience.” The Office instructed appellant to forward a check in the amount of $1,180.17.
Appellant appeals her having to pay back the $1,180.17 overpayment. She stated that
when she read that she was not at fault, she assumed that she did not have to fill out any of the
forms. Appellant asks the Board to reconsider “and find it was not my fault.”
LEGAL PRECEDENT
The Act places limitations on the right to receive compensation. While an employee is
receiving compensation, she may not receive salary, pay or remuneration of any type from the
United States, with certain exceptions.1 It is therefore well established that an employee is not
entitled to compensation for temporary total disability after returning to work.2 “Temporary total
disability” is defined as the inability to return to the position held at the time of injury or earn
equivalent wages or perform other gainful employment.3
When an overpayment has been made to an individual because of an error of fact or law,
the Office may consider waiving the overpayment only if the individual to whom it was made
was not at fault in accepting or creating the overpayment.4 If the Office finds that the recipient
1

5 U.S.C. § 8116(a).

2

E.g., Tammi L. Wright, 51 ECAB 463, 465 (2000) (where the record established that the employee returned to
work at the employing establishment for four hours a day from August 7, 1996 to January 8, 1997 but received
compensation for total disability for that same period, the Board found that the employee received an overpayment
of compensation).
3

20 C.F.R. § 10.400(b) (1999).

4

Id. at § 10.433(a).

2

of an overpayment was not at fault, repayment will still be required unless adjustment of benefits
or recovery of the overpayment would (1) defeat the purpose of the Act or (2) be against equity
and good conscience.5
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by the Office. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of the Act or be
against equity and good conscience. This information will also be used to determine the
repayment schedule, if necessary.6
Failure to submit the requested information within 30 days of the request shall result in
denial of waiver, and no further request for waiver shall be considered until the requested
information is furnished.7
ANALYSIS
Appellant does not contest the fact or amount of the overpayment. The record shows that
from March 6 to 30, 2007 the Office paid her compensation for total disability, or for eight hours
of wage loss per day, when in fact she was entitled to compensation for partial disability, or for
four hours of wage loss per day. The Office paid her $2,373.43 for this period when she was
entitled to only $1,193.26. An overpayment of $1,180.17 was thus created.
Appellant asks the Board to find that she was not at fault. The Office has already made that
finding. She was not at fault but the fact that appellant was not at fault in creating this
overpayment does not mean she automatically gets to keep money the government mistakenly paid
to her. That money does not belong to her, and by law, the Office must recover the overpayment
unless recovery would defeat the purpose of the Act or be against equity and good conscience.
The overpayment recovery questionnaire that the Office enclosed in its preliminary
determination, and that the Office asked appellant to complete and submit, is designed to obtain
the information necessary to determine whether appellant is entitled to waiver of the
overpayment on one of these two grounds. Because appellant did not complete and submit this
form, the Office had no choice but to deny waiver. Regulations are clear: Failure to submit the
requested information within 30 days of the request “shall result in denial of waiver” and the
Office may not consider any further request for waiver until appellant completes and submits the
overpayment recovery questionnaire and attaches the supporting financial documentation. The
Board will affirm the Office’s July 6, 2007 decision.
CONCLUSION
The Board finds that the Office properly denied waiver of a $1,180.17 overpayment.

5

Id. at § 10.434.

6

Id. at § 10.438(a).

7

Id. at § 10.438(b).

3

ORDER
IT IS HEREBY ORDERED THAT the July 6, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 22, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

